1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS FRANKLIN HAMMITT,                          No. 2:16-cv-2644 KJM KJN P
12                       Plaintiff,
                                                        ORDER APPOINTING COUNSEL
13           v.
14    BUTTE COUNTY JAIL, et al.,
15                       Defendants.
16

17

18          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action under 42

19   U.S.C. § 1983. On March 6, 2019, plaintiff filed a motion to appointment counsel. (ECF No.

20   61.) The court finds that the appointment of counsel is warranted. H. Grant Law, Edward B.

21   Gaus, and Mayela C. Montenegro, of Shook Hardy & Bacon LLP, have been selected from the

22   court’s pro bono attorney panel to represent plaintiff and have agreed to be appointed.

23          Accordingly, IT IS HEREBY ORDERED that:

24      1. H. Grant Law, Edward B. Gaus, and Mayela C. Montenegro, of Shook Hardy & Bacon

25          LLP, are appointed as counsel in the above entitled matter.

26      2. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

27          spark@caed.uscourts.gov if they have any questions related to the appointment.

28      3. The Clerk of the Court is directed to serve a copy of this order on H. Grant Law and

                                                       1
1

2          Edward B. Gaus at Shook Hardy & Bacon LLP, 1 Montgomery St., Suite 2600, San

3          Francisco, CA 94104 and Mayela C. Montenegro at Shook Hardy & Bacon LLP,

4          Jamboree Center, 5 Park Plaza, Suite 1600, Irvine, CA 92614.

5    Dated: March 22, 2019

6

7

8

9

10
     Hamm2644.31
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   2
